TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00138-CV



                          Beauty Signature Group, LLC, Appellant

                                                v.

                                Farouk Systems, Inc., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-07-001260, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This appeal concerns a discovery dispute. Appellant Beauty Signature Group, LLC,

has appealed from the trial court’s interlocutory order compelling production, denying appellant’s

motion to quash, and granting motion for protective order.

               This Court lacks jurisdiction over an appeal from an interlocutory order unless

jurisdiction is specifically provided by statute. See Stary v. DeBord, 967 S.W.2d 352, 352-53

(Tex. 1998); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). No statute

authorizes an interlocutory appeal from an order compelling production or an order denying a motion

to quash. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2007) (providing for appeal

from certain interlocutory orders). Accordingly, we dismiss this appeal for want of jurisdiction.
                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: March 28, 2008




                                                2